Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 12/14/2020.
3.	Claims 1-20 are currently pending in this Office action.
4.	The examiner acknowledges the Terminal Disclaimer filed on 12/14/2020 which has been approved.  Therefore, the Double Patenting rejection made in the prior Office action is withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
  	Regarding claims 1-7, the prior art fails to disclose or make obvious a method for storing data comprising the features of compressing data inflated from a first compression format into a second format using a processor; verifying contents of the data concurrently with compressing the data; aborting compression responsive to a failure of the content verification; storing an output of the compression to a tape drive until the compression is aborted; rolling the tape drive back to a file start position after the compression is aborted; skipping compression of any remaining uncompressed data after the compression is aborted; and storing the data to the tape drive after rolling the tape drive back in the manner recited in claim 1.
	Regarding claims 8-15, the prior art fails to disclose or make obvious a system 

	Regarding claims 16-20, the prior art fails to disclose or make obvious a non-transitory computer readable storage medium comprising a computer readable program for storing data comprising, in addition to the other recited features of the claim, the features of  compressing data inflated from a first compression format into a second compression format that is different from the first compression format using a processor; verifying contents of the data concurrently with compressing the data; aborting compression responsive to a failure of the content verification; storing an output of the compression to a tape drive until the compression is aborted; rolling the tape drive back to a file start position after the compression is aborted; skipping compression of any remaining uncompressed blocks after the compression is aborted; and storing the received data to the tape drive after rolling the tape drive back in the manner recited in claim 16.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161